Citation Nr: 1537516	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-03 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing loss.  

2.  Entitlement to an initial compensable rating for dermatophytosis and onychomycosis (fungal infection) (previously rated as recurrent left ingrown toenail and tinea pedis).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1984 to January 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board finds that further development is needed prior to adjudicating the claims.  

At his June 2015 hearing, the Veteran asserted that his hearing loss had worsened since his last VA examination.  VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old to adjudicate the Veteran's claim.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Given the Veteran's assertion of worsening, the Board finds a remand for a contemporaneous VA examination is warranted.  38 C.F.R. § 3.159(c)(4)(i) (2015); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

With regard to his claim for an increased rating for his fungal infection, a December 2011 treatment record from the Veteran's private podiatrist, Dr. Vaughn, indicated that the Veteran should return for a follow-up regarding his mycotic toenail treatment in 3 months.  As the Veteran had been receiving regular treatment from Dr. Vaughn for his fungal infection, the Board finds there are likely outstanding private treatment records.  Therefore, on remand any outstanding private treatment records should be obtained and associated with the record.  

The Board notes that the Veteran has not asserted that his fungal infection has worsened.  Nevertheless, as his last VA examination was over four years ago and the Board is remanding the claim for other matters, on remand the Veteran should be provided a contemporaneous examination to assess the nature and severity of his service-connected fungal infection.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from June 2011 to the present.  All attempts to obtain the records must be documented in the claims file.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for any updated private treatment records related to his disabilities on appeal, to include treatment records from his private audiologist Dr. Borton, and his private podiatrist Dr. Vaughn.  Upon receipt of such, VA must take appropriate action to request all identified treatment records.  The RO must make two attempts to obtain any private records identified unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained the RO must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.

3.  Schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected hearing loss.  The claims file and a copy of this remand must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  The examiner is directed to conduct all necessary testing, including pure tone threshold testing and word recognition testing using the Maryland CNC word list.  The examiner must also describe the functional effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  

4.  Schedule the Veteran for a VA examination to assess the current nature and severity of his fungal infection.  The claims file must be sent for review in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail in accordance with VA rating criteria.

The examiner should specify the extent of the Veteran's fungal infection, in terms of a percentage of the body involved and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, have been required during the past 12-month period.  A complete rationale for all opinions and conclusions reached should be provided. 

5.  Thereafter, readjudicate the Veteran's claims.  If the any benefit sought is not granted in full, provide the Veteran with a supplemental statement of the case and an opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




